Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 5/4/2022.  Claims 9-11 have been amended.  Claims 12-15 are added.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 5,854,149) in view of Gross et al. (US 2008/0050565).
Nagayama et al. teaches a method of manufacturing a fiber molded article, the method comprising:
forming a sheet by pressing a web formed of a material including cellulose fibers and a binder that binds the cellulose fibers together (See col. 5, lines 49-63, col. 9, lines 36-41, and col. 12, lines 15-26, teaching a stampable sheet is made by mixing reinforcing fibers, which may be cellulose, and thermoplastic binder, such as up to 70% fibers, and 30% binder, and compressing, i.e. pressing, the fibers and binder to form te stampable sheet); and
molding a first structure [2] having a shape with a recess by pressing the sheet (See col. 17, line 21 to col. 18, line 33, and Figs. 7-11, wherein the so formed stampable sheet [10] is put into a mold and pressed so as to form a recess therein as shown in Fig. 11).  Although Nagayama et al. does not specifically recite the dimensions of the recess, Nagayama et al. indicates a shape as desired can be transferred thereto (See col. 1, lines 51-55), and it would have been apparent the depth of the recess would have been a design choice to accommodate the part as needed, and thus it certainly would have been obvious to a person having ordinary skill in the art at the time of invention to for a recess within the claimed ranges so as to overlap a part having such dimensions.  Note in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also In re  Dailey, 357 F.2d 669 (CCPA 1966) (finding changes in shape are a matter of choice and are considered obvious to a person having ordinary skill in the art absent persuasive evidence that the shape is significant). Note similar composite molding methods form recesses within the claimed dimensions (See previous rejection), and there is no evidence of record such a recess depth would have been particularly difficult to form by the process of Nagayama et al., and in all likelihood, most recesses formed would have likely been within the claimed range.  
As stated above, Nagayama et al. teaches cellulose fibers may be the reinforcing fibers, but is silent as to they are initially formed.  However, it is well-known in the art that cellulose fibers for composites may be prepared by mechanical process such as defiberating processes so as to produce cellulose fibers from raw materials or recycle waste materials (See, for example, page 6, paragraphs [0131]-[0135], page 14, paragraph [0202], and pages 19-20, paragraph [0294], wherein cellulose fibers for composites are typically prepared from raw and waste materials via defibrating processes, which are not specifically limited, and specifically teaches defibrating a dry lap sheet, thus indicating dry processes are suitable for defibrating cellulose fibers; further note dry processes, which grind in the absence of water, are not new and are well-known in defibrating).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to defibrate via a dry process to form the cellulose fibers for Nagayama et al.  Doing so would have predictably been a suitable and standard process for forming cellulose fibers as required for composites, such as in Nagayama et al., from virgin raw materials or previously used waste cellulose.  
Regarding Claims 10-11, Nagayama et al. teaches using the same material as the stampable sheet, i.e. an additional web as claimed, to form a shock absorber [16] (See col. 22, lines 41-62), which is a second structure as claimed.  The shock absorber [16] may be deposited in the recess and bonded thereto in a molding process (See col. 23, line 57 to col. 24, lines 34 and Figs. 17-21, wherein the shock absorber is placed into the recess and bonded in a mold, wherein bonding may occur prior to forming the recess and during a molding process applying heat).  Although Nagayama et al. doesn’t specifically teach pre-forming the recess and then molding the shock absorber in the recess via the molding, the holdings in Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39, F.2d 975, 5 USPQ 230 (CCPA 1930) indicate that the selection of any order or sequence in the steps of a process is prima facie obvious in the absence of new or unexpected results. See MPEP 2144(IV)(C).  Thus, since Nagayama et al. teaches both pre-molding the recess and molding the shock absorber into the recess via heat in a mold, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to bond the shock absorber into a preformed recess via a molding process utilizing heat that molds the shock absorber.  This is because both pre-molding the recess and in situ molding of the shock absorber under heat are taught in Nagayama et al., thus indicating such processes can suitably form the desired product and that the order as claimed would have produced an essentially identical product.  
Regarding Claims 12-14, Nagayama et al. indicates the shock absorber [16] may have slits that form a hollow rib structure in the second structure (See col. 23, lines 1-5 and Fig. 16, showing slits forming the hollow rib structural body, i.e. a hollow part; and note, as described above, such molding could have been predictably occurred in situ), or have flanges extending outside the recess (See Fig. 17-18).
Regarding Claim 15, Nahayama et al. teaches the shock absorber [16] should have at least 65% porosity (See col. 22, lines 54-64) while the original stampable sheet [10] need only have 50% porosity (See col. 23, lines 64-67), thus at least rendering obvious a shock absorber with higher porosity, and thus lower density.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746